Citation Nr: 1200801	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-08 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome (claimed as left wrist condition).  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1954 to June 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision in which the RO denied entitlement to service connection for carpal tunnel syndrome and hypertension.  The Veteran perfected a timely appeal of that rating decision.  

This claim was previously before the Board in August 2011 and was remanded for further development.  Specifically, the Veteran's claims were remanded in order to afford the Veteran an opportunity to provide treatment dates so that VA could obtain outstanding private treatment records and also to afford the Veteran a VA examination.  An August 2011 letter from the RO asked the Veteran to provide the requested treatment dates.  The Veteran did not respond.  In addition, the Veteran was afforded a VA examination in October 2011.  Thus, the Board is satisfied that the development requested by the Board's August 2011 remand has been satisfactorily completed and substantially complied with.  Only substantial, and not strict, compliance with the terms of a Board remand is required.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Finally, the Board notes that a review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Although a history of fracture of the left wrist was noted on the service entrance examination, the Veteran's left wrist is presumed to have been in sound condition upon entrance into military service.  

2.  The preponderance of the evidence is against a finding that the Veteran's left wrist disability was incurred in military service.  

3.  Hypertension (isolated systolic) was noted on the service entrance examination.

4.  Clear and unmistakable evidence shows that the Veteran's hypertension was not aggravated by military service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a disability of the left wrist are not met.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  

2.  The criteria for establishing entitlement to service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011). 

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Prior to the initial adjudication of the Veteran's claims for service connection, he was provided notice of the VCAA in a November 2007 letter.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The letter also contained information pertaining to the downstream disability rating and effective date elements of his claims. 

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, private medical records, the report of an October 2011 VA examination, and written statements from the Veteran through his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

II.  Pertinent Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and clear and unmistakable evidence demonstrates that the preexisting disorder was not aggravated.  38 U.S.C.A. § 1111. 38 C.F.R. § 3.304(b) states likewise, but also states "[o]nly such conditions as are recorded in examination reports are to be considered as noted." 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b). 

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the Federal Circuit Court held that, when no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and then the burden falls on the government to rebut the presumption of soundness.  The Federal Circuit Court held, in Wagner, that the correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 (West 2002) requires that VA show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 


III.  Analysis

In determining whether the Veteran has a left wrist disability or hypertension that is related to service, the Board will first address, in turn, whether the presumption of soundness attaches in the first instance.  

1.  Left Wrist

The Veteran's July 1954 pre-induction examination report shows that it was noted that the Veteran had suffered a left wrist fracture in 1943.  However, upon clinical evaluation, the Veteran's left wrist was found to be normal and no abnormality of the left wrist was noted.  Further, under physical profile, the Veteran's upper extremities were given a "1" and he was found qualified for military service.  

The Board notes that the presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations expressly provide that the term "noted" signifies "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. , at (b)(1).  

Given the holding in Bagby and the particulars of 38 C.F.R. § 3.304(b)(1) the Board finds that the Veteran's left wrist is presumed to have been in sound condition upon his entry into military service.  

Having determined that the Veteran's left wrist is presumed to have been in sound condition, the question before the Board is whether the Veteran's current left wrist disability, which has been diagnosed as carpal tunnel syndrome, was incurred in-service.  

In this case, the Board finds that a preponderance of the evidence is against a finding that the Veteran's claimed left wrist disability had its onset in-service.  The evidence of record shows that the Veteran does have a current left wrist disability, diagnosed as carpal tunnel syndrome.  

Service treatment records do not show any complaints of, treatment for, or diagnosis of a left wrist condition while on active duty.  

VA treatment records show that in March 2006 the Veteran presented with complaints of left hand numbness and coldness.  An EMG showed peripheral neuropathy.  Upon physical examination it was noted that there was marked wrist pressure from the Veteran's watch, it was too tight.  The impression noted was discomfort and finger numbness from tight watch band.  In April 2007 the Veteran was seen with complaints of left carpal tunnel syndrome.  It was noted that the Veteran had a cortisone injection which lasted 1 month and that he does wax treatment twice a month.  In addition, the Veteran has worn a splint for ten months.  Symptoms of parasthesia have improved and are intermittent.  X-rays showed degenerative changes and the Veteran was assessed with left wrist carpal tunnel syndrome.  

The Veteran was afforded a VA examination in October 2011.  At the examination, the Veteran reported having had a wrist condition for the past 5 years.  He complained of pain when holding the steering wheel to drive and awakens in the night with wrist pain stating that he often has to massage his hand.  When asked about the history of his wrist injury, he stated "I might have had something with it a long time ago."

While the VA examiner focused his discussion mostly around whether the Veteran's left wrist disability existed prior to his induction into the military service and was aggravated from service, the examiner found that there was no evidence to show that the Veteran had any complaints or issues with his left wrist while in the military.  

It is also significant to note that the evidence does not reflect that there was continuity of symptomatology.  The Veteran's statements did not indicate that he experienced continuity of symptomatology.  Rather, at his VA examination, the Veteran indicated that his wrist condition began approximately five years ago.  Though the Veteran, through his representative, has alleged generally that he has a left wrist condition that is casually related to his military service, the Veteran has never indicated how his left wrist disability was incurred, let-alone, that he has had a continuity of symptomatology.  

Also weighing against the Veteran's claim is his 1956 report of medical examination at his discharge which shows that the Veteran's upper extremities were found to be normal upon clinical evaluation.  In fact, under "Notes and significant or Interval History" it states that "[e]xaminee denies any history of illness, injury, or operation since last examination in July 1954."

Given that the record evidence weighs against the Veteran's claim and with no evidence showing that the claimed disability is related to the Veteran's service, the Board finds that the preponderance of the evidence is against the Veteran's claim.  

In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

2.  Hypertension

The Veteran has alleged that his hypertension first began in service.  Specifically, he has alleged, through his representative, that the first manifestations of his currently diagnosed hypertension were reflected on his separation examination report which shows that his blood pressure was recorded as 122/84.  

Service treatment records show that at the Veteran's pre-induction examination he had a recorded blood pressure of 146/76.  Thus, hypertension was noted upon entry into service and the presumption of soundness is not applicable to this claim.  Therefore, the question before the Board is whether the Veteran's pre-existing hypertension was aggravated by the Veteran's military service.  

The Board finds that there is clear and unmistakable evidence that the Veteran's pre-existing hypertension was not aggravated by his military service.  First, there are no service treatment records showing hypertension readings with elevated pressure.  Secondly, at the Veteran's discharge examination, his blood pressure was recorded as 122/84.  Thus, his systolic pressure was recorded to be 24 less than at entrance and shows that his hypertension was not aggravated by his military service.  

The Veteran was afforded a VA examination October 2011.  The VA examiner, after reviewing the Veteran's claims file and all pertinent medical records opined that it was less likely as not that the Veteran's hypertension was caused or aggravated by the Veteran's military service.  The examiner noted that the Veteran had a blood pressure reading of 146/76 during his entrance examination indicating that he already had isolated systolic hypertension prior to military service.  Additionally, there are no other documented blood pressure recordings or reports of disease or injury that would indicate aggravation of the condition.  

The claims file contains no evidence which tends to support the Veteran's contention that his hypertension was aggravated by his military service.  

Given the evidence of record, as discussed above, the Board finds that there is clear and unmistakable evidence that the Veteran's hypertension pre-existed his military service and were not aggravated by the Veteran's military service, therefore, service connection is not warranted.  










ORDER

Entitlement to service connection for carpal tunnel syndrome (claimed as left wrist condition) is denied.  

Entitlement to service connection for hypertension is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


